                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

FLAT RIVER FARMS, LLC, ET AL                        CIVIL ACTION NO. 19-cv-1249

VERSUS                                              JUDGE FOOTE

M R C ENERGY CO.                                    MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Defendants removed this case based on an assertion of diversity jurisdiction, which

puts the burden on them to set forth with specificity the citizenship of the parties and facts

that support a finding that more than $75,000 is in controversy. The facts alleged in the

notice of removal describe parties that are completely diverse and the requisite amount in

controversy, but there is some ambiguity about the citizenship of the LLC parties at the

relevant times.

       The court issued a memorandum order (Doc. 6) that pointed out the ambiguities and

instructed the parties as follows:

       The parties will later be required to file a case management report in advance
       of the scheduling conference. The parties must make an affirmative
       representation, in the portion of the report that asks about subject matter
       jurisdiction, that the members of the LLCs were as described in the notice of
       removal (1) at the time the state court suit was filed and (2) when this case
       was removed. If the membership was different, then specific facts regarding
       the members and their citizenship must be set forth in an amended notice of
       removal.

       The parties later filed a case management report (Doc. 12), but it does not include

the affirmative representation regarding the members of the LLCs.
        Counsel are directed to review the prior order, confer, and file a response to this

order by December 16, 2019 regarding the members of the LLCs. The court will review

the record after the deadline to determine whether there is a basis for subject matter

jurisdiction or whether remand is required.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 20th day of November,

2019.




                                        Page 2 of 2
